873 F.2d 1441Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff--Appellee,v.James Archer FISHER, III, Defendant--Appellant.
No. 89-5022.
United States Court of Appeals, Fourth Circuit.
Submitted March 20, 1989.Decided April 26, 1989.

James Archer Fisher, III, appellant pro se.
N. George Metcalf, Office of the United States Attorney, for Appellee.
Before K.K. HALL and WILKINSON, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
James Archer Fisher, III, noted this appeal outside the 10-day appeal period and 30-day extension period provided by Fed.R.App.P. 4(b).  The time periods established by Fed.R.App.P. 4 are "mandatory and jurisdictional."   Browder v. Director, Dep't of Corrections, 434 U.S. 257, 264 (1978) (quoting United States v. Robinson, 361 U.S. 220, 229 (1960)).  Appellant's failure to note a timely appeal deprives this Court of jurisdiction to consider this case.  We therefore dismiss the appeal.  We dispense with oral argument because the dispositive issues recently have been decided authoritatively.


2
DISMISSED.